DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 11/22/2021, the following has occurred: claims 21, 25, 28, 32, 34, 37, and 39 have been amended; claims 22-24, 26-27, 29-31, 33, 35-36, 38, and 40-41 have remained unchanged; and no new claims have been added.
Claims 21-41 are pending.
Effective Filing Date: 02/18/2016

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant argued with respect to the plurality of separate emergency departments and stated that none of Radhakrishnan, Macoviak, or Stump teaches this newly amended limitation. Examiner has addressed this argument below with the addition of the Yeskel reference in combination with the previously cited references. The rejections can be seen below in the 35 U.S.C. 103 rejection section.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 26, 28-29, 34-35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al.
As per claim 21, Radhakrishnan et al. teaches a method for performing an emergency department triage, the method comprising:
--training, by a computing device, a machine learning prediction engine using training data related to hundreds of thousands of emergency department visits by a plurality of separate emergency department populations, (see: paragraphs [0041] and [0082] where historical patient data is used as training data to develop a computer model. The system is a machine learning system, thus, a training set may be from hundreds and thousands of patient visits. The collection of patients that the patient data is gathered from is considered to be a plurality of separate emergency department populations of individuals as each patient is different and may be categorized into various sub-groups) the machine learning prediction engine using ensemble learning to create a random forest decision tree model; (see: paragraphs [0066] – [0067] where there is a classifier (machine learning prediction engine) that is an ensemble classifier such as a random forest classifier)
--receiving, by the computing device after the machine learning prediction engine is trained, a selection of one of the plurality of separate emergency department populations and data pertaining to an individual visiting an emergency department, (see: paragraph [0083] and FIG. 4 where patient data is collected during patient intake including vitals (data pertaining to a visit) and patient demographics (a selection of a separate emergency department population)) the data including health-related information of the individual; (see: paragraph [0083] and FIG. 4 where patient data includes vitals for the individual)
--applying, by the computing device, the data pertaining to the individual to the respective random forest decision tree model of the each outcome of the selected one of the plurality of separate emergency department populations in tandem to produce a probability; (see: paragraph [0083] and FIG. 4 where a developed triage model (the random forest decision tree model) is applied to the patient data (such as vital signs data and demographics data). Also see: paragraph [0066] where the classifier/model may be comprised of an ensemble of classifiers such as random forest. A probability of a classification score is being produced)
--mapping, by the computing device, the produced probability to one of a plurality of triage levels; (see: paragraph [0083] where the produced triage classification score is used by the model to generate a triage classification/triage level) and
--each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0083] where the triage levels here correspond to an action taken in response to a triage classification (or a patient plan)).
While Radhakrishnan et al. teaches of determining triage categories using a broad model that may not specifically discuss the models arranged based on types of communities. Accordingly, Radhakrishnan et al. may not further, specifically teach:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations;
2) --training, by a computing device, a machine learning prediction engine using supervised machine learning;
3) --displaying, by the computing device, information regarding the mapped one of the plurality of triage levels; and
4) --probability in the form of probabilities.

Yeskel teaches:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, (see: paragraph [0008] where there is an existence of a large provider population and a subpopulation of a similar patient population is used to create models. The entire population contains various demographics. Further see: paragraph [0042] of Radhakrishnan where the data being used in the combination of the Yeskel and Radhakrishnan references would be trained using patient data from specific geographic regions) a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations; (see: see: paragraph [0008] where a plurality of predictive models, based on data from a large and demographically similar patient population, are created for a plurality of treatment paths stemming from a selected treatment node within a medical treatment pathway of a clinical guideline. There are a plurality of predictive models here for each path here) and
4) --probability in the form of probabilities (see: paragraph [0008] where there is an outcome probability for each treatment pathway option).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel in the method as taught by Radhakrishnan et al. with the motivation(s) of assisting a healthcare provider determine the statistical probability of a treatment outcome (see: paragraph [0008] of Yeskel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, and a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel for the large population as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. uses a machine learning engine which trains a model thus one could substitute wherein the specificity of the population and the models to obtain predictable results of determining a triage classification for an 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) probabilities as taught by Yeskel for the probability as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. determines a classification score (probability) for the model, thus one could replace the model with multiple models and multiple probabilities to obtain predictable results of using scores/probabilities to determine a triage level. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Macoviak et al. teaches:
2) --training, by a computing device, a machine learning prediction engine using supervised machine learning (see: paragraph [0159] where supervised and unsupervised approaches are used in a learning system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) train, by a computing device, a machine learning prediction engine using supervised machine learning as taught by Macoviak et al. for the training step as disclosed by Radhakrishnan et al. and Yeskel in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, 

Stump et al. teaches:
3) --displaying, by the computing device, information regarding the mapped one of the plurality of triage levels (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) display, by the computing device, information regarding the mapped one of the plurality of triage levels as taught by Stump et al. in the method as taught by Radhakrishnan et al., Yeskel, and Macoviak et al. in combination with the motivation(s) of visually reviewing the data (see: paragraph [0075] of Stump et al.).

As per claim 22, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the method of claim 21, see discussion of claim 21. Radhakrishnan et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0072] where there is demographic data included in the patient data)

As per claim 26, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the method of claim 21, see discussion of claim 21. Radhakrishnan et al. may not further, specifically teach prompting a health care provider for information.
Macoviak et al. teaches prompting a health care provider for information (see: paragraph [0266] where there is prompting for additional information).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

As per claim 28, Radhakrishnan et al. teaches at least one non-transitory computer readable medium having instructions stored thereon, which when executed by a computing device configure the computing device to:
--train a machine learning prediction engine using training data related to hundreds of thousands of emergency department visits by a plurality of separate emergency department populations, (see: paragraphs [0041] and [0082] where historical patient data is used as training data to develop a computer model. The system is a machine learning system, thus, a training set may be from hundreds and thousands of patient visits. The collection of patients that the patient data is gathered from is considered to be a plurality of separate emergency department populations of individuals as each patient is different and may be categorized into various sub-groups) the machine learning prediction engine using ensemble learning to create a random forest decision tree model; (see: paragraphs [0066] – [0067] where there is a classifier (machine learning prediction engine) that is an ensemble classifier such as a random forest classifier)
--receive, after the machine learning prediction engine is trained, a selection of one of the plurality of separate emergency department populations and data pertaining to an individual visiting an emergency department, (see: paragraph [0083] and FIG. 4 where patient data is collected during patient intake including vitals (data pertaining to a visit) and patient demographics (a selection of a separate emergency department population)) the data including health-related information of the individual; (see: paragraph [0083] and FIG. 4 where patient data includes vitals for the individual)
--apply the data pertaining to the individual to each of the respective random forest decision tree model of the each outcome of the selected one of the plurality of separate emergency department populations in tandem to produce a probability; (see: paragraph [0083] and FIG. 4 where a developed triage model (the random forest decision tree model) is applied to the patient data (such as vital signs and demographics data). Also see: paragraph [0066] where the classifier/model may be comprised of an ensemble of classifiers such as random forest. A probability of a classification score is being produced)
--map the produced probability to one of a plurality of triage levels; (see: paragraph [0083] where the produced triage classification score is used by the model to generate a triage classification/triage level) and
--each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0083] where the triage levels here correspond to an action taken in response to a triage classification (or a patient plan)).
While Radhakrishnan et al. teaches of determining triage categories using a broad model that may not specifically discuss the models arranged based on types of communities. Accordingly, Radhakrishnan et al. may not further, specifically teach:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations;
2) --train a machine learning prediction engine using supervised machine learning;
3) --display information regarding the mapped one of the plurality of triage levels; and
4) --probability in the form of probabilities.

Yeskel teaches:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, (see: paragraph [0008] where there is an existence of a large provider population and a subpopulation of a similar patient population is used to create models. The entire population contains various demographics. Further see: paragraph [0042] of Radhakrishnan where the data being used in the combination of the Yeskel and Radhakrishnan references would be trained using patient data from specific geographic regions) a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations; (see: see: paragraph [0008] where a plurality of predictive models, based on data from a large and demographically similar patient population, are created for a plurality of treatment paths stemming from a selected treatment node within a medical treatment pathway of a clinical guideline. There are a plurality of predictive models here for each path here) and
4) --probability in the form of probabilities (see: paragraph [0008] where there is an outcome probability for each treatment pathway option).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel in the method as taught by Radhakrishnan et al. with the motivation(s) of assisting a healthcare provider determine the statistical probability of a treatment outcome (see: paragraph [0008] of Yeskel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) each of the plurality of  and a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel for the large population as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. uses a machine learning engine which trains a model thus one could substitute wherein the specificity of the population and the models to obtain predictable results of determining a triage classification for an individual using a model. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) probabilities as taught by Yeskel for the probability as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. determines a classification score (probability) for the model, thus one could replace the model with multiple models and multiple probabilities to obtain predictable results of using scores/probabilities to determine a triage level. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Macoviak et al. teaches:
2) –train a machine learning prediction engine using supervised machine learning (see: paragraph [0159] where supervised and unsupervised approaches are used in a learning system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) train a machine learning prediction engine using supervised machine learning as taught by Macoviak et al. for the training step as disclosed by Radhakrishnan et al. and Yeskel in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. teaches a step of training a machine learning model thus one may substitute wherein the model is trained using supervised machine learning to obtain predictable results of training a model. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Stump et al. teaches:
3) --display information regarding the mapped one of the plurality of triage levels (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) display information regarding the mapped one of the plurality of triage levels as taught by Stump et al. in the medium as taught by Radhakrishnan et al., (see: paragraph [0075] of Stump et al.).

As per claim 29, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the medium of claim 28, see discussion of claim 28. Radhakrishnan et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0072] where there is demographic data included in the patient data).

As per claim 34, Radhakrishnan et al. teaches a computing system for performing an emergency department triage, the computing system comprising:
--at least one non-transitory computer readable medium having instructions recorded thereon, (see: paragraph [0048] where there is a medium) which when executed by the computing system configure the computing system to:
--train a machine learning prediction engine using training data related to hundreds of thousands of emergency department visits by a plurality of separate emergency department populations, (see: paragraphs [0041] and [0082] where historical patient data is used as training data to develop a computer model. The system is a machine learning system, thus, a training set may be from hundreds and thousands of patient visits. The collection of patients that the patient data is gathered from is considered to be a plurality of separate emergency department populations of individuals as each patient is different and may be categorized into various sub-groups) the machine learning prediction engine using ensemble learning to create a random forest decision tree model; (see: paragraphs [0066] – [0067] where there is a classifier (machine learning prediction engine) that is an ensemble classifier such as a random forest classifier)
--receive, after the machine learning prediction engine is trained, a selection of one of the plurality of separate emergency department populations and data pertaining to an individual visiting an emergency department, (see: paragraph [0083] and FIG. 4 where patient data is collected during patient intake including vitals (data pertaining to a visit) and patient demographics (a selection of a separate emergency department population)) the data including health-related information of the individual; (see: paragraph [0083] and FIG. 4 where patient data includes vitals for the individual)
--apply the data pertaining to the individual the respective random forest decision tree model of the each outcome of the selected one of the plurality of separate emergency department populations in tandem to produce a probability; (see: paragraph [0083] and FIG. 4 where a developed triage model is applied to the patient data. Also see: paragraph [0066] where the classifier/model may be comprised of an ensemble of classifiers such as random forest)
--map the produced probability to one of a plurality of triage levels; (see: paragraph [0083] where the produced triage classification scores are used by the model to generate a triage classification/triage level) and
--each of the plurality of triage levels corresponding to a respective patient plan (see: paragraph [0083] where the triage levels here correspond to an action taken in response to a triage classification (or a patient plan)).
While Radhakrishnan et al. teaches of determining triage categories using a broad model that may not specifically discuss the models arranged based on types of communities. Accordingly, Radhakrishnan et al. may not further, specifically teach:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations;
2) --train a machine learning prediction engine using supervised machine learning;
3) --display information regarding the mapped one of the plurality of triage levels; and
4) --probability in the form of probabilities.

Yeskel teaches:
1) --each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of  (see: paragraph [0008] where there is an existence of a large provider population and a subpopulation of a similar patient population is used to create models. The entire population contains various demographics. Further see: paragraph [0042] of Radhakrishnan where the data being used in the combination of the Yeskel and Radhakrishnan references would be trained using patient data from specific geographic regions) a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations; (see: see: paragraph [0008] where a plurality of predictive models, based on data from a large and demographically similar patient population, are created for a plurality of treatment paths stemming from a selected treatment node within a medical treatment pathway of a clinical guideline. There are a plurality of predictive models here for each path here) and
4) --probability in the form of probabilities (see: paragraph [0008] where there is an outcome probability for each treatment pathway option).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel in the method as taught by Radhakrishnan et al. with the motivation(s) (see: paragraph [0008] of Yeskel).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1) each of the plurality of separate emergency department populations representing a respective emergency department population based on a type of community in which the emergency department is located, and a respective random forest decision tree model for each outcome of a plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations as taught by Yeskel for the large population as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. uses a machine learning engine which trains a model thus one could substitute wherein the specificity of the population and the models to obtain predictable results of determining a triage classification for an individual using a model. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) probabilities as taught by Yeskel for the probability as disclosed by Radhakrishnan et al. since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. determines a classification score (probability) for the model, thus one could replace the model with multiple models and multiple probabilities to obtain predictable results of using 

Macoviak et al. teaches:
2) --train a machine learning prediction engine using supervised machine learning (see: paragraph [0159] where supervised and unsupervised approaches are used in a learning system).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 2) train a machine learning prediction engine using supervised machine learning as taught by Macoviak et al. for the training step as disclosed by Radhakrishnan et al. and Yeskel in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, Radhakrishnan et al. teaches a step of training a machine learning model thus one may substitute wherein the model is trained using supervised machine learning to obtain predictable results of training a model. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Stump et al. teaches:
3) --display information regarding the mapped one of the plurality of triage levels (see: paragraph [0106] where generated respective human readable values are displayed for the subject with the determined highest triage priority level).
3) display information regarding the mapped one of the plurality of triage levels as taught by Stump et al. in the system as taught by Radhakrishnan et al., Yeskel, and Macoviak et al. in combination with the motivation(s) of visually reviewing the data (see: paragraph [0075] of Stump et al.).

As per claim 35, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the system of claim 34, see discussion of claim 34. Radhakrishnan et al. further teaches wherein the health-related information of the individual comprises information of a group of one or more of demographic information, vital sign information, body temperature, heart rate, systolic blood pressure, respiratory rate, oxygen saturation, complaint information, medical history, information related to any chronic conditions, and mode of arrival (see: paragraph [0072] where there is demographic data included in the patient data).

As per claim 41, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the method of claim 21, see discussion of claim 21. Radhakrishnan et al. may not further, specifically teach alerting, by the computing device, a user based on patient risk.
Macoviak et al. further teaches a patient risk (see: paragraph [0115] where there are risks facing a particular subject) as patient information.
Stump et al. further teaches alerting, by the computing device, a user based on patient information (see: paragraph [0083] where there is alerting of a user of a mobile communication and display device to evaluated changes in prognoses for subjects’ monitored by monitoring devices communicating with the mobile communication and display device).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

Claims 23 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al. as applied to claims 21 and 28, further in view of U.S. 2014/0379363 to Hart et al.
As per claim 23, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach assigning, by the computing device, a score to the individual based on the produced probabilities.

Hart et al. teaches:
--assigning, by the computing device, a score to the individual based on the produced probabilities (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to assign, by the computing device, a score to the individual based on the (see: paragraph [0004] of Hart et al.).

As per claim 30, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the instructions further configure the computing device to:
--assign a score to the individual based on the produced probabilities.

Hart et al. teaches:
--assign a score to the individual based on the produced probabilities (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to assign a score to the individual based on the produced probabilities as taught by Hart et al. in the medium as taught by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination with the motivation(s) of enabling providers to intervene with case management to increase their quality score for Medicare (see: paragraph [0004] of Hart et al.).

Claims 24, 31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al. further in view of U.S. 2014/0379363 to Hart et al. as applied to claims 23 and 30, and further in view of U.S. 2013/0317850 to Bene et al.
As per claim 24, Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Hart et al. in combination teach the method of claim 23, see discussion of claim 23. The combination may not specifically, further teach displaying, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Bene et al. teaches:
--displaying, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
One of ordinary skill at the time of the invention was filed would have found it obvious to display, by the computing device, a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the (see: paragraph [0005] of Bene et al.).

As per claim 31, Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Hart et al. in combination teach the medium of claim 30, see discussion of claim 30. The combination may not further, specifically teach wherein the instructions further configure the computing device to:
--display a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Bene et al. teaches:
--display a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
One of ordinary skill at the time of the invention was filed would have found it obvious to display a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the medium as taught by Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Hart et al. in combination with the motivation(s) of providing a patient overview to a doctor to help prompt action at an early stage (see: paragraph [0005] of Bene et al.).

As per claim 36, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further specifically teach wherein the computing system is further configured to:
1) --assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual; and
2) --display a heatmap of any scores assigned to one or more individuals visiting the emergency department.

Hart et al. teaches:
1) --assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual (see: paragraphs [0025], [0042], and [0043] where an overall risk score for a patient is being calculated based on scores of factors. The score of each factor and the overall score indicate probability of readmission).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) assign a score to the individual based on the produced probabilities, the score being indicative of a medical risk to the individual as taught by Hart et al. in the system as taught by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination with the motivation(s) of enabling providers to intervene with case management to increase their quality score for Medicare reimbursement and decrease commercial denials for clinically unusual circumstances (see: paragraph [0004] of Hart et al.).

Bene et al. teaches:
2) --display a heatmap of any scores assigned to one or more individuals visiting the emergency department (see: paragraph [0372] and FIG. 4 where there is a display of a ranked order of patients based on their score. This display is a visual heatmap of scores assigned to one or more individuals in the ED).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) display a heatmap of any scores assigned to one or more individuals visiting the emergency department as taught by Bene et al. in the system as taught by Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Hart et al. in combination with the motivation(s) of providing a patient overview to a doctor to help prompt action at an early stage (see: paragraph [0005] of Bene et al.).

Claims 25, 32, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al.as applied to claim 21, and further in view of U.S. 2004/0176980 to Bulitta et al.
As per claim 25, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization as taught by Bulitta et al. for the outcomes as disclosed by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. already 

As per claim 32, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).


As per claim 37, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further, specifically teach wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization.

Bulitta et al. teaches:
--wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, (see: paragraph [0070] and Table 5 where there is “Inpatient Mortality”) intensive care unit admission, (see: paragraph [0070] and Table 5 where there is “Unscheduled Returns to Intensive Care Units”) an emergent surgical procedure within a given time period of emergency department disposition, (see: paragraph [0070] and Table 5 where there is “Prophylaxis for Surgical Procedures”) and inpatient hospitalization (see: paragraph [0070] and Table 5 where there is “Partial Hospitalization Programs”).
Therefore it would have been obvious to one of ordinary skill in the art of before the effective filing date of the claimed invention to substitute wherein the plurality of predefined medical record outcomes for each of the plurality of separate emergency department populations include in-hospital mortality, intensive care unit admission, an emergent surgical procedure within a given time period of emergency department disposition, and inpatient hospitalization as taught by Bulitta et al. for the outcomes as disclosed by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. already teaches outcomes in paragraph [0037] of Stump et al., thus one could substitute those outcomes with other outcomes to obtain predictable results of having a decision tree .

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al. as applied to claim 21, and further in view of U.S. 2014/0135588 to Al-Ali et al.
As per claim 27, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teaches the method of claim 21, see discussion of claim 21. The combination may not further, specifically teach wherein the computing device communicates bidirectionally with an electronic medical records system.

Al-Ali et al. teaches:
--wherein the computing device communicates bidirectionally with an electronic medical records system (see: FIG. 5 and paragraphs [0131] – [0132] where there is an alarm notification system that can communicate bi-directionally with the EMR).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the computing device communicates bidirectionally with an electronic medical records system as taught by Al-Ali et al. for the communication with an EMR system (as disclosed in paragraph [0142] of Macoviak et al.) as disclosed by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination since each individual element and its function are shown in .

Claims 33 and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0012192 to Radhakrishnan et al. in view of U.S. 2014/0058738 to Yeskel further in view of U.S. 2014/0058755 to Macoviak et al. further in view of U.S. 2016/0029890 to Stump et al. as applied to claims 28 and 34, further in view of U.S. 2013/0110550 to Upadhyayula et al.
As per claim 33, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the medium of claim 28, see discussion of claim 28. The combination may not further, specifically teach wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual.

Upadhyayula et al. teaches:
--wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual (see: paragraph [0014] where a recommended decision may be overridden by a physician to help teach the machine learning system. The decision was taught to be a triage level in the Stump et al. reference (see: paragraph [0105] of Stump)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the instructions further configure the computing device to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual as taught by Upadhyayula et al. in the medium as taught by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination with the motivation(s) of improving the confidence level of decision making when using machine learning considering that machine learning decisions are not 100% accurate yet (see: paragraph [0014] of Upadhyayula et al.).

As per claim 38, Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination teach the system of claim 34, see discussion of claim 34. The combination may not further, specifically teach wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual.

Upadhyayula et al. teaches:
--wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual (see: paragraph [0014] where a recommended decision may be overridden by a physician to help teach the machine learning system. The decision was taught to be a triage level in the Stump et al. reference (see: paragraph [0105] of Stump)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computing system is further configured to provide a graphical user interface that allows a health care provider to override the mapped one of the plurality of triage levels for the individual as taught by Upadhyayula et al. in the system as taught by Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination with the motivation(s) of improving the confidence level of decision making when using machine learning considering that machine learning decisions are not 100% accurate yet (see: paragraph [0014] of Upadhyayula et al.).

As per claim 39, Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Radhakrishnan et al., Yeskel, Macoviak et al., and Stump et al. in combination may not further, specifically teach wherein the graphical user interface further allows the health care provider to provide a reason for the override for use in improving accuracy of the mapped one of the plurality of triage levels for the selected one of the plurality of separate emergency department populations.
Upadhyayula et al. further teaches wherein the graphical user interface further allows the health care provider to provide a reason for the override for use in improving accuracy of the mapped one of the plurality of triage levels for the selected one of the plurality of separate emergency department populations (see: paragraph [0014] where an override may be used to improve the machine learning model to help aid in future selections. Decision maker notes are available to be viewed to determine reasons for decisions).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 38, and incorporated herein.

As per claim 40, Radhakrishnan et al., Yeskel, Macoviak et al., Stump et al., and Upadhyayula et al. in combination teach the system of claim 38, see discussion of claim 38. Radhakrishnan et al. further teaches wherein the computing system is further configured to communicate with at least one other computing system (see: paragraphs [0049] and [0052] where there are one or more computers communicatively coupled to a network).

Additional Relevant References
Additionally, Examiner would like to cite U.S. 2015/0269311 to Ruddock et al., U.S. 2014/0052475 to Madan et al., and U.S. 2011/0105852 to Morris et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626